Citation Nr: 1135081	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  95-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder, claimed as blindness, and to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems, and to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Jonathan S. Gowdy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The appellant had active service from August 1948 to September 1952.

This case originally comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision, in which the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for a blood disorder, a kidney condition and a skin condition as secondary to exposure to ionizing radiation.  The Board remanded these claims in August 1997 for additional development.  In December 1999, the Board denied the claims as "not well grounded."

The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the concept of a "well grounded claim" and redefined the obligations of VA with respect to the duty to assist and provide notice.  These changes were made applicable to the claims on appeal. VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  In December 2000, the Court granted the Secretary's unopposed motion to remand this case for consideration of the VCAA.

In August 2001, the Board denied the claims on the merits, and the Veteran appealed this decision to the CAVC.  In September 2002, the CAVC granted the parties' Joint Motion for Remand and vacated the Board's decision for further development.  The case was before the Board again in July 2003, when it was remanded for the RO to conduct additional development.

The Board issued a decision in April 2006, which again denied the Veteran's claims for service connection.  In November 2007, the CAVC granted the parties' Joint Motion for Remand and vacated the Board's decision for further development.  In April 2008, the Board remanded the case again for additional medical examination of the Veteran.

In a letter dated in November 1998, the appellant raised the issues of entitlement to service connection for blindness, a gastrointestinal disorder and breathing problems as secondary to his claimed in-service exposure to ionizing radiation.  The Board referred these issues to the RO for appropriate action.  In an October 2007 rating decision, service connection was denied for blindness, a gastrointestinal disorder and breathing problems.  Subsequent to the Board's April 2008 remand, the Veteran perfected an appeal with respect to these three issues.

In September 2009 these issues were last before the Board, at which time they were remanded for further development.  Also, at this time, claims for service connection for a blood disorder, a kidney condition a gastrointestinal disorder, to include as secondary to exposure to ionizing radiation, were before the Board.  In its September 2009 decision, the Board denied the claims for service connection of a blood disorder and kidney condition, but remanded the claim for service connection of a gastrointestinal disorder.  In September 2010 the RO granted service connection for a gastrointestinal disorder.  Accordingly, the only remaining issues before the Board are those listed on the cover page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

When these claims were last before the Board in September 2009, they were remanded to afford the Veteran VA examinations and obtain etiological opinions on his claimed disabilities.  With respect to each condition diagnosed, the examiner was asked to comment on the etiology thereof, as well as address the likelihood that any diagnosed disorder was related to or caused by exposure to ionizing radiation, as the Veteran claims.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

In January 2010 the Veteran was afforded VA examinations of the eyes and respiratory system.  The reports of these examinations contain negative etiologic opinions with respect to ionizing radiation in relation to diagnosed bilateral pseudophakia of the eyes (from bilateral cataract extraction) and obstructive lung disease.  The examination reports do not address if the Veteran's conditions are otherwise attributable to service or why the Veteran wears glasses.  The examinations were scheduled for not only the purpose of ascertaining if the Veteran's conditions were attributable to claimed exposure to ionizing radiation, but also for the purpose of ascertaining if the disorders were otherwise related to service.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the examination report fails to adequately address the etiology of the Veteran's bilateral eye condition and obstructive lung disease, and does not address why the Veteran wore glasses, the Board finds it inadequate.  Accordingly, the claims must be remanded to either obtain addendum opinions or afford the Veteran new examinations.  Id.; 38 C.F.R. § 4.2.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Refer the claims folder to the examiner who performed the January 2010 eye examination (if available) to obtain an addendum opinion as to the etiology of any diagnosed eye disorder, to include bilateral cataracts and pseudophakia.  Specifically, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed eye disorder, and in particular bilateral cataracts and pseudophakia is, attributable to service, apart from exposure to ionizing radiation.  The examiner is also asked to address why the Veteran wears glasses, despite his post-operative cataracts (pseudophakia).

If the examiner who performed the January 2010 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Refer the claims folder to the examiner who performed the January 2010 VA examination pertaining to the Veteran's claimed respiratory disorder (if available) to obtain an addendum opinion as to the etiology of any diagnosed respiratory disorder, to include obstructive lung disease.  Specifically, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed respiratory disorder, particularly obstructive lung disease, is attributable to service, apart from exposure to ionizing radiation.  

If the examiner who performed the January 2010 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible and after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his attorney an appropriate period of time to respond before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

